UNPUBLISHED

                         UNITED STATES COURT OF APPEALS
                             FOR THE FOURTH CIRCUIT


                                      No. 20-1040


RONALD SATISH EMRIT,

                    Plaintiff - Appellant,

                    v.

NATIONAL FOOTBALL LEAGUE; WASHINGTON REDSKINS; DANIEL
SNYDER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:19-cv-01302-CMH-TCB)


Submitted: March 12, 2020                                         Decided: March 17, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Satish Emrit, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald Satish Emrit filed his civil complaint and a notice of appeal. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2018), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Upon review of the

district court’s docket, we cannot find any order—much less an appealable one—within

Emrit’s case. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2